Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


ALLOWANCE
Claims 1-18 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims of the instant application are substantially similar but broader than the claims of the U.S. Patent App. No. 15/201610, now U.S. Patent No. 10,739,941.  Therefore, the claims of the instant application include the allowable subject matter as the U.S. Patent recited above, and thus the claims of the instant application are allowable for the same reason(s).

A double patenting analysis has been performed with respect to issued patents having common relationship of inventorship and/or ownership with respect to the above allowed claims, none found to require a double patenting rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-SHUNE CHUNG/Primary Examiner, Art Unit 2144